         Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 1 of 17




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
EMILY FORSYTHE,                     )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                      Civil Action No. 1:20-cv-10002
                                    )
WAYFAIR, LLC                        )
                                    )
      Defendant.                    )
____________________________________)

                            DEFENDANT’S ITEMIZED BILL OF COSTS


Deposition        Amount             Category                              Expense
Date


7/13/2020         $1,522.00          Fees for printed or electronically    Charge for Deposition
                                     recorded transcripts necessarily      Transcript of Emily
                                     obtained for use in the case          Forsythe1


7/21/2020         $542.25            Fees for printed or electronically    Charge for Deposition
                                     recorded transcripts necessarily      Transcript of Kory
                                     obtained for use in the case          McKnight2


7/21/2020         $957.40            Fees for printed or electronically    Charge for Deposition
                                     recorded transcripts necessarily      Transcript of Matthew
                                     obtained for use in the case          Witte3


7/22/2020         $677.70            Fees for printed or electronically    Charge for Deposition
                                     recorded transcripts necessarily      Transcript of Michael
                                     obtained for use in the case          McDole4




1
  Invoice attached hereto as Exhibit A.
2
  Invoice attached hereto as Exhibit B.
3
  Id.
4
  Invoice attached hereto as Exhibit C.
         Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 2 of 17




7/27/2020         $914.20            Fees for printed or electronically      Charge for Deposition
                                     recorded transcripts necessarily        Transcript of Trevor
                                     obtained for use in the case            Shaffer-Figueroa5


8/31/2020         $779.00            Fees for printed or electronically      Charge for Deposition
                                     recorded transcripts necessarily        Transcript of Brittaney
                                     obtained for use in the case            Skaggs6


8/31/2020         $350.00            Fees for printed or electronically      Charge for Deposition
                                     recorded transcripts necessarily        Transcript of Jim Lowe7
                                     obtained for use in the case


9/2/2020          $914.00            Fees for printed or electronically      Charge for Deposition
                                     recorded transcripts necessarily        Transcript of Candice
                                     obtained for use in the case            Smith8


TOTAL             $6,656.55


I affirm under the penalties for perjury that the foregoing Bill of Costs is true and accurate, the
services were actually and necessarily performed, and disbursements were necessarily incurred
in the action.

Dated: January 22, 2021                            Respectfully submitted,

                                                   WAYFAIR, LLC

                                                   By its attorney,

                                                   /s/ Lynn A. Kappelman
                                                   Lynn A. Kappelman (BBO No. 642017)
                                                   SEYFARTH SHAW LLP
                                                   Seaport East
                                                   Two Seaport Lane, Suite 300
                                                   Boston, MA 02210-2028
                                                   Telephone:     (617) 946-4800
                                                   Fax:           (617) 946-4801
                                                   lkappelman@seyfarth.com

5
  Invoice attached hereto as Exhibit D.
6
  Invoice attached hereto as Exhibit E.
7
  Invoice attached hereto as Exhibit F.
8
  Invoice attached hereto as Exhibit G.


                                                       2
        Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 3 of 17




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on January 22, 2021, this document was filed through the CM/ECF

system and will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing and paper copies will be sent to those indicated as non-registered participants.




                                              /s/ Lynn A. Kappelman
                                              Lynn A. Kappelman




                                                 3
Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 4 of 17




                Exhibit A
                              Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 5 of 17


          Veritext Corp.
          Northeast Region
          101 Arch Street, Suite 230
          Boston MA 02110
          Tel. 800-727-6396 Fax.
          Fed. Tax ID: XX-XXXXXXX


       Bill To:       Lynn Kappelman Esq                                                                                                      Invoice #:              NE4449604
                      Seyfarth Shaw LLP                                                                                                   Invoice Date:                 7/27/2020
                      2 Seaport Lane
                      Suite 300                                                                                                          Balance Due:                   $1,522.00
                      Boston, MA, 02210

         Case:             Emily Forsythe v. Wayfair                                                                                        Billing No.:      KY20K2024495-A
         Job #:            4166059 | Job Date: 7/13/2020 | Delivery: Normal
                                                                                                                                      Client Matter #:           074233-001170
         Case #:           1:20cv10002
         Billing Atty: Lynn Kappelman Esq
         Location:         Remote Proceeding - MA
                           Virtual Zoom
                           Boston, MA 02110
         Sched Atty: Lynn Kappelman Esq | Seyfarth Shaw LLP

                      Witness                    Description                                                    Units            Quantity               Price              Amount

                                                 Original with 1 Certified Transcript                           Page                324.00             $4.00             $1,296.00

                                                 Attendance Fee                                                    1                   3.00           $50.00               $150.00
                  Emily Forsythe
                                                 Litigation Package (all Electronic Files)                         1                   1.00           $48.00                 $48.00

                                                 Electronic Delivery and Handling                             Package                  1.00           $28.00                 $28.00
              Notes:                                                                                                                        Invoice Total:               $1,522.00
                                                                                                                                                  Payment:                     $0.00
                                                                                                                                                     Credit:                   $0.00
                                                                                                                                                   Interest:                   $0.00
                                                                                                                                            Balance Due:                 $1,522.00
       TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
       including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
       please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                Invoice #:            NE4449604
                                                                                        Please remit payment to:
                         To pay online, go to                                                    Veritext                                            Job #:               4166059
                          www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                 7/27/2020
                     Veritext accepts all major credit cards                             Chicago IL 60694-1303
9264
                 (American Express, Mastercard, Visa, Discover)
                                                                                                                                                 Balance:                $1,522.00
Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 6 of 17




                Exhibit B
                              Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 7 of 17


          Veritext, LLC
          Texas Region
          300 Throckmorton Street, Suite 1600
          Fort Worth TX 76102
          Tel. 817-336-3042 Fax. 817-654-4006
          Fed. Tax ID: XX-XXXXXXX


       Bill To:       Emily Miller                                                                                                            Invoice #:              TX4464877
                      Seyfarth Shaw LLP                                                                                                   Invoice Date:                   8/6/2020
                      2 Seaport Lane
                      Suite 300                                                                                                          Balance Due:                   $1,499.65
                      Boston, MA, 02210

         Case:             Emily Forsythe v. Wayfair
         Job #:            4184620 | Job Date: 7/21/2020 | Delivery: Normal
         Case #:           1:20cv10002
         Billing Atty: Emily Miller
         Location:         Remote - Zoom

                           Boston, MA 02101
         Sched Atty: Robert E. Goodman Jr. | Kilgore & Kilgore

                      Witness                    Description                                                                                                               Amount

                  Kory McKnight                  Certified Transcript                                                                                                      $542.25

                  Matthew Witte                  Certified Transcript                                                                                                      $957.40
              Notes:                                                                                                                        Invoice Total:               $1,499.65
                                                                                                                                                  Payment:                     $0.00
                                                                                                                                                     Credit:                   $0.00
                                                                                                                                                   Interest:                   $0.00
                                                                                                                                            Balance Due:                 $1,499.65
       TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
       including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
       please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                Invoice #:             TX4464877
                                                                                        Please remit payment to:
                         To pay online, go to                                                    Veritext                                            Job #:               4184620
                          www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  8/6/2020
                     Veritext accepts all major credit cards                             Chicago IL 60694-1303
9264
                 (American Express, Mastercard, Visa, Discover)
                                                                                                                                                 Balance:                $1,499.65
Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 8 of 17




                Exhibit C
                              Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 9 of 17


          Veritext, LLC
          Texas Region
          300 Throckmorton Street, Suite 1600
          Fort Worth TX 76102
          Tel. 817-336-3042 Fax. 817-654-4006
          Fed. Tax ID: XX-XXXXXXX


       Bill To:       Emily Miller                                                                                                            Invoice #:              TX4467183
                      Seyfarth Shaw LLP                                                                                                   Invoice Date:                   8/7/2020
                      2 Seaport Lane
                      Suite 300                                                                                                          Balance Due:                      $677.70
                      Boston, MA, 02210

         Case:             Emily Forsythe v. Wayfair
         Job #:            4184653 | Job Date: 7/22/2020 | Delivery: Normal
         Case #:           1:20cv10002
         Billing Atty: Emily Miller
         Location:         Remote - Zoom

                           Boston, MA 02101
         Sched Atty: Robert E. Goodman Jr. | Kilgore & Kilgore

                      Witness                    Description                                                                                                               Amount

                Michael McDole                   Certified Transcript                                                                                                      $677.70
              Notes:                                                                                                                        Invoice Total:                 $677.70
                                                                                                                                                  Payment:                     $0.00
                                                                                                                                                     Credit:                   $0.00
                                                                                                                                                   Interest:                   $0.00
                                                                                                                                            Balance Due:                   $677.70
       TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
       including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
       please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                Invoice #:             TX4467183
                                                                                        Please remit payment to:
                         To pay online, go to                                                    Veritext                                            Job #:               4184653
                          www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  8/7/2020
                     Veritext accepts all major credit cards                             Chicago IL 60694-1303
9264
                 (American Express, Mastercard, Visa, Discover)
                                                                                                                                                 Balance:                  $677.70
Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 10 of 17




                 Exhibit D
                             Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 11 of 17


          Veritext, LLC
          Texas Region
          300 Throckmorton Street, Suite 1600
          Fort Worth TX 76102
          Tel. 817-336-3042 Fax. 817-654-4006
          Fed. Tax ID: XX-XXXXXXX


       Bill To:       Lynn Kappelman Esq                                                                                                      Invoice #:              TX4515874
                      Seyfarth Shaw LLP                                                                                                   Invoice Date:                   9/3/2020
                      2 Seaport Lane
                      Suite 300                                                                                                          Balance Due:                      $914.20
                      Boston, MA, 02210

         Case:             Forsythe, Emily v. Wayfair, LLC
         Job #:            4195485 | Job Date: 7/27/2020 | Delivery: Normal
         Case #:           1:20cv10002
         Billing Atty: Lynn Kappelman Esq
         Location:         Remote Depo

                           Boston, MA 02210
         Sched Atty: Robert E. Goodman Jr. | Kilgore & Kilgore

                      Witness                    Description                                                    Units            Quantity               Price              Amount

                                                 Certified Transcript                                           Page                217.00             $3.60               $781.20

                                                 Litigation Package (all Electronic Files)                         1                   1.00           $46.00                 $46.00
            Trevor Shaffer-Figueroa
                                                 Administration Fee                                                                    1.00           $62.00                 $62.00

                                                 Electronic Delivery and Handling                             Package                  1.00           $25.00                 $25.00
              Notes:                                                                                                                        Invoice Total:                 $914.20
                                                                                                                                                  Payment:                     $0.00
                                                                                                                                                     Credit:                   $0.00
                                                                                                                                                   Interest:                   $0.00
                                                                                                                                            Balance Due:                   $914.20
       TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
       including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
       please consult http://www.veritext.com/services/all-services/services-information




                                                                                                                                                Invoice #:             TX4515874
                                                                                        Please remit payment to:
                         To pay online, go to                                                    Veritext                                            Job #:               4195485
                          www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                  9/3/2020
                     Veritext accepts all major credit cards                             Chicago IL 60694-1303
9264
                 (American Express, Mastercard, Visa, Discover)
                                                                                                                                                 Balance:                  $914.20
Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 12 of 17




                 Exhibit E
                 Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 13 of 17


                                                                                                  INVOICE
P.O. Box 734298                                                                       Invoice No: 147347
Dept. 2012
Dallas, TX 75373-4298                                                                 Invoice Date:09/21/2020
P:(844) 359-1173 F: 267.775.3310
                                                                                      Payment Terms:Net 30


BILL TO:                                                                Case Name:Emily Forsythe v. Wayfair, LLC
Lynn Kappleman                                                          Witness: Brittaney Skaggs
Seyfarth Shaw LLP - Boston                                              Event Date: 08/31/2020
Two Seaport Lane                                                        Location: LegalView - All parties appearing remotely
Boston, Massachusetts 2210
United States

DESCRIPTION/SERVICE                                                                                       QTY             AMOUNT
Transcript Copy - Video Testimony                                                                            105            $472.50
Mini / Condensed Transcript                                                                                    1             $29.00
PTX / PDF Files - COMPLIMENTARY                                                                                1               N/C
LegalView Connectivity Fee                                                                                     1            $195.00
E-Bundle / Lit Support Package                                                                                 1             $47.50
Processing, Handling & Archiving                                                                               1             $35.00
Shipping/Delivery - COMPLIMENTARY                                                                              1               N/C


Tax ID: XX-XXXXXXX      1.5% finance charge per month on delinquent balances.      Payment not contingent upon client reimbursement.



                                                                                Total Due                                  $779.00

                                                                                Payments/Credits                             $0.00

                                                                                Balance Due                                $779.00
              To pay this invoice by credit card, visit
               https://www.lexitaslegal.com/bill-pay
              and enter job #2020-89775
                                                                                                                                   $895.85
Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 14 of 17




                 Exhibit F
                 Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 15 of 17


                                                                                                  INVOICE
P.O. Box 734298                                                                       Invoice No: 147348
Dept. 2012
Dallas, TX 75373-4298                                                                 Invoice Date:09/21/2020
P:(844) 359-1173 F: 267.775.3310
                                                                                      Payment Terms:Net 30


BILL TO:                                                                Case Name:Emily Forsythe v. Wayfair, LLC
Lynn Kappleman                                                          Witness: Jim Lowe
Seyfarth Shaw LLP - Boston                                              Event Date: 08/31/2020
Two Seaport Lane                                                        Location: LegalView - All parties appearing remotely
Boston, Massachusetts 2210
United States

DESCRIPTION/SERVICE                                                                                       QTY             AMOUNT
Transcript Copy - Video Testimony                                                                                53         $238.50
Mini / Condensed Transcript                                                                                       1          $29.00
PTX / PDF Files - COMPLIMENTARY                                                                                   1            N/C
E-Bundle / Lit Support Package                                                                                    1          $47.50
Processing, Handling & Archiving                                                                                  1          $35.00
Shipping/Delivery - COMPLIMENTARY                                                                                 1            N/C


Tax ID: XX-XXXXXXX      1.5% finance charge per month on delinquent balances.      Payment not contingent upon client reimbursement.



                                                                                Total Due                                  $350.00

                                                                                Payments/Credits                             $0.00

                                                                                Balance Due                                $350.00
              To pay this invoice by credit card, visit
               https://www.lexitaslegal.com/bill-pay
              and enter job #2020-89775
                                                                                                                                   $402.50
Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 16 of 17




                 Exhibit G
                 Case 1:20-cv-10002-RGS Document 37-2 Filed 01/22/21 Page 17 of 17


                                                                                                  INVOICE
P.O. Box 734298                                                                       Invoice No: 147351
Dept. 2012
Dallas, TX 75373-4298                                                                 Invoice Date:09/21/2020
P:(844) 359-1173 F: 267.775.3310
                                                                                      Payment Terms:Net 30


BILL TO:                                                                Case Name:Emily Forsythe v. Wayfair, LLC
Emily Miller                                                            Witness: Candice Smith
Seyfarth Shaw LLP - Boston                                              Event Date: 09/02/2020
Two Seaport Lane                                                        Location: LegalView - All parties appearing remotely
Boston, Massachusetts 2210
United States

DESCRIPTION/SERVICE                                                                                       QTY             AMOUNT
Transcript Copy - Video Testimony                                                                            135            $607.50
Mini / Condensed Transcript                                                                                    1             $29.00
PTX / PDF Files - COMPLIMENTARY                                                                                1               N/C
LegalView Connectivity Fee                                                                                     1            $195.00
E-Bundle / Lit Support Package                                                                                 1             $47.50
Processing, Handling & Archiving                                                                               1             $35.00
Shipping/Delivery - COMPLIMENTARY                                                                              1               N/C


Tax ID: XX-XXXXXXX      1.5% finance charge per month on delinquent balances.      Payment not contingent upon client reimbursement.



                                                                                Total Due                                  $914.00

                                                                                Payments/Credits                             $0.00

                                                                                Balance Due                                $914.00
              To pay this invoice by credit card, visit
               https://www.lexitaslegal.com/bill-pay
              and enter job #2020-89776
                                                                                                                                   $1,051.10
